Citation Nr: 1142800	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claim on appeal.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's residuals of right shoulder dislocation existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing residuals of right shoulder dislocation were not aggravated by military service.


CONCLUSION OF LAW

The Veteran's pre-existing residuals of right shoulder dislocation were aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with arthritis in service or within one year of separation from service.  As such, service connection on a presumptive basis is not warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran alleges that he has a current right shoulder disability as the result of separating his shoulder in service.    

The Veteran's service treatment record includes a normal pre-induction examination in September 1968, with normal upper extremities and no noted scars on examination.  At that time the Veteran also denied a history of painful or trick shoulder.  In May 1969, several months after entrance into service, the Veteran was diagnosed with a possible dislocated shoulder.  X-rays confirmed an anterior dislocation that was reduced and the Veteran was released with his arm in a sling and told to return to the orthopedic clinic in 2 weeks.  In September 1970, the Veteran complained about an old injury to the right shoulder that had been bothering him.  Specifically, the Veteran reported pain in the right shoulder and a history of dislocation in 1968 and May 1970.  In addition, the Veteran noted one dislocation this month that the Veteran had replaced himself, with right shoulder pain from that time that worsened with lifting.  On examination, the Veteran had good range of motion and there was no tenderness, but there was noted grating in the joint on abduction.  The impression was recurrent shoulder dislocation.  Contemporaneous x-rays were within normal limits.  The Veteran was placed on temporary physical profile for 2 weeks for the recurrent dislocation of the right shoulder.  At the time of his January 1971 separation examination, the Veteran reported a history of dislocated right shoulder at age 18 prior to service and re-dislocation in July 1969 in service.  The Veteran claimed to be unable to perform heavy lifting, throwing, or pull-ups.  On examination, the Veteran's right shoulder was noted to be abnormal, with full range of motion, but a "pop."

As a finding of a right shoulder disability was not noted on the September 1968 pre-induction examination, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's residuals of right shoulder dislocation pre-existed his military service.  Initially, the Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Board also notes that the Court held in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.  The Board considers the Veteran's ability to diagnose a shoulder dislocation similar to his competency to diagnose a broken leg.  Moreover, at the time of the January 1971 separation examination the Veteran was diagnosed with recurrent right shoulder separation, based both on physical examination and the Veteran's reports of one pre-service shoulder separation and one in-service shoulder separation.  

Thus, in this case, there is both lay and medical evidence of right shoulder dislocation prior to military service.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's residuals of right shoulder dislocation pre-existed service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.  Based on the evidence discussed below, the Board concludes that there is not clear and unmistakable evidence that the residuals of right shoulder dislocation were not aggravated during his service.

As outlined above, the Veteran experienced one right shoulder dislocation prior to service and experienced at least two reported dislocations in service, as well as reported ongoing pain following a right shoulder separation in approximately September 1970.  At that time, the Veteran had noted grinding of the joint on abduction.  Moreover, at the time of his separation examination in January 1971, the Veteran had a noted "pop" in the right shoulder and the examination was noted as abnormal.  

In support of his claim, the Veteran also submitted a statement wherein he indicated that he underwent surgery for his recurrent right shoulder dislocations in 1974 at a private facility and that he continued to suffer from pain, stiffness, and numbness in his shoulder, arm, and neck.

The Veteran was afforded a VA examination in February 2007.  The examiner noted review of the claims file.  The examiner discussed the relevant service treatment records and noted that there were no private medical records in the claims file.  The Veteran stated that during Advanced Infantry Training he fell on a wet floor in the kitchen and dislocated his right shoulder.  The shoulder was reduced, but the Veteran did not have to wear a splint.  Subsequently in service it spontaneously dislocated and reduced.  He claimed to have undergone right shoulder surgery for the recurrent dislocations 2 years after separation from service and that over the last 2 years his symptoms had worsened, with sharp, intermittent pain.  The Veteran denied right shoulder injury after service, other than recurrent spontaneous dislocation.  On examination, the Veteran had a scar on the right anterior shoulder that was 14.5 cm long and 0.5 cm at the widest point.  The scar was nontender and there were no residuals to the scar.  X-rays of the right shoulder showed suspected impingement syndrome.  Based on the foregoing, the examiner diagnosed residuals of dislocation of right shoulder.  As to etiology, the examiner stated that he could not determine whether the right shoulder condition was due to or related to treatment in service for re-dislocation of the right shoulder without resorting to speculation.  The examiner noted a history of dislocation prior to service and an in-service diagnosis of recurrent dislocation.  The examiner also stated, "If we presume that he did have surgery about 1973, one could state that the current shoulder condition is at least as likely as not or even most like[l]y related to re-dislocation in service.  Due to a lack of medical records, stating this would only be a presumption.  Without medical documentation of the date of surgery and reasons for the surgery, one can only speculate whether or not the current shoulder condition is related to the re-dislocation in service."

In short, the evidence of record shows that the Veteran reported several instances of right shoulder problems during service and he had documented abnormalities of the right shoulder on separation that were not noted on entrance.  In addition, the February 2007 VA examiner noted that presuming the Veteran had right shoulder surgery for recurrent dislocation in 1973 that it was at least as likely as not that his current right shoulder condition was related to his military service.  In that regard, the Board notes that the Veteran is competent to report factual matters of which he has first-hand knowledge, such as undergoing right shoulder surgery in approximately 1973 or 1974, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran's report of surgery is supported by the finding of a linear scar on the Veteran's right anterior shoulder during the February 2007 VA examination.  

Given the Veteran's documented right shoulder dislocation in May 1969, reports of additional dislocation and ongoing pain in September 1970, findings of a "pop" in the right shoulder at the time of the January 1971 separation examination, reports of ongoing recurrent dislocation after service, reports of a 1973 or 1974 right shoulder surgery that is supported by the right anterior shoulder scar, and the opinions expressed in the February 2007 VA examination report that if a 1973 surgery occurred that it was at least as likely as not that the Veteran's in-service re-dislocation caused or aggravated his current right shoulder condition, the Board finds that there is not clear and unmistakable evidence that the residuals of right shoulder dislocation were not aggravated by his military service.

In summary, there is a competent and probative evidence of record that indicates that the Veteran's preexisting residuals of right shoulder dislocation were aggravated by his military service.  As such, the Board concludes that there is not clear and unmistakable evidence that the residuals of right shoulder dislocation were not aggravated by his military service.  Therefore, the Board concludes service connection is warranted.



ORDER

Entitlement to service connection for residuals of right shoulder dislocation is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


